Luke, J.
On December 12, 1926, in the State of Florida, Industrial Acceptance Corporation sold an automobile under a conditional bill of sale retaining title to the property. On January 10, 1927, the automobile was brought into Chatham county, Georgia, and since that time it has remained in that county. On January 24, 1927, Perry purchased the automobile in good faith, for value, and without actual notice of the claim of the original seller under its conditional bill of sale. On May 3, 1927, Industrial Acceptance Corporation brought trover for the automobile, and a copy of the petition was duly served on the defendant, the purchaser from the grantee in the conditional bill of sale. The bill of sale was not recorded in Chatham county, Georgia, within six months from the time it was brought into this State, or at any other time so far as the record discloses. Upon the agreed statement of facts the court rendered a judgment for the defendant. Under the rule laid down in the case of Hubbard v. Andrews, 76 Ga. 177 (2), the bringing of the trover action, and the serving of a copy of the petition upon the defendant within the six months period fixed by law for recording the conditional bill of sale, dispensed with the necessity of giving record notice of the existence of the bill of sale, and the judgment for the defendant was error. See also Peterson v. Kaigler, 78 Ga. 464 (3 S. E. 655), and Armitage-Herschell Co. v. Muscogee Real Estate Co., 119 Ga. 552 (46 S. E. 634).

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.